EXHIBIT 10.2
Annex B
 
ASSET PURCHASE AGREEMENT
 
BY AND BETWEEN
 
LIU SHI NENG ("BUYER")
 
AND
 
SMARTPAY EXPRESS INC.
 
("SELLER")
 
Dated as of May 10, 2012
 
 








 
 

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT IS MADE THIS 10th day of May, 2012 (the
“Agreement”) by and between SmartPay, Express Inc., with an address of 1315
Lawrence Avenue, East, Suite 520, Toronto Ontario, Canada M3A3R3,  (“Seller”),
and Liu Shi Neng, with an address of No. 1 Hexi Four Alley, Henuangang Village,
Beisha, Nanhai  District, Lishui Town, Foshan, Guangdong Province, China
(“Purchaser”).
R E C I T A L S


R.1.           Seller is the owner of the Eastern Concept Development Ltd. and
its subsidiaries, Eastern Concept Corporate Consulting and Foshan Wanzhi
Electron S&T Co., Ltd (collectively, the “Business”) and all of the assets as
listed in the balance sheets as on the Closing Date (defined below) and all the
business agreements and licenses (hereafter the “Assets”), used in the operation
of the Business.


R.2.           Seller desires to sell and transfer to Purchaser and Purchaser
desires to purchase and receive from Seller the Business and the Assets for the
consideration of and upon the terms and conditions set forth in this Agreement.


In consideration of the promises and of the mutual agreements hereinafter set
forth, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:


1.           Recitals.  The Recitals set forth above are incorporated and made a
part of this Agreement.


2.           Supersedes all Prior Agreements.  This Agreement hereby supersedes
and replaces all prior agreements both written and oral.  In the event any prior
agreements shall have terms which conflict with this Agreement, the terms of
this Agreement shall control.


3.           Sale and Purchase of Assets.  Subject to the terms and conditions
of this Agreement, Seller shall sell the Business and Assets to the Purchaser
without any warranties or guaranties whatsoever.


3.1           All of the assets used by Seller in the conduct of the Business by
Seller shall be included as Assets to be conveyed hereunder except any assets
agreed to between the parties which shall be set forth in the List of Excluded
Assets attached hereto as Exhibit B made a part hereof.  The Assets shall
include:


3.1.1  all furniture, furnishings, fixtures, equipment, inventory, and other
tangible personal property, and replacements thereof, now or hereafter used in
connection with the management operation, maintenance or repair of the Business.
3.1.1.1 Intentionally Deleted.


3.1.2.3  to the extend assignable, all licenses, permits authorizations,
approvals, certificates of occupancy and all other approvals necessary for the
current use and operation of the Business; and


3.1.2.3 all rights, title and interest of Seller in all transferable warranties,
telephone exchange numbers, and architectural plans and specifications, related
to the Business.


4.           Purchase Price.  The purchase price to be paid by the Purchaser to
Seller for all of the Assets shall be in the form of the assumption of all
Seller’s liabilities as adjusted to the Closing Date.


5.           Inventory.  The Seller shall not be responsible for the physical
count and delivery of the inventory conveyed and the Buyer accepts the
responsibilities of taking over whatever inventory is available regardless of
the record in the books of the Seller.
 
 
 
 

--------------------------------------------------------------------------------

 


6.           Allocation of Purchase Price.  On or before the Closing Date, the
parties shall agree to a mutually acceptable allocation of the Purchase Price.


7.           Bill of Sale.  At the Closing, Seller shall deliver to the
Purchaser a Bill of Sale effectively transferring, assigning and delivering to
the Purchaser all of Seller’s     right, title, and interest in and to the
Assets and Seller makes no guarantees or warranties with respect to the Business
or the Assets.


8.           Creditors:.


8.1           Intentionally deleted.


8.2           Intentionally deleted.


8.3           Intentionally deleted.


9.           Adjustments.  On the Closing Date, as hereinafter set forth, Buyer
shall be responsible for all taxes to the national and local tax
bureaus.   Seller shall not be responsible for Federal, State and local income
taxes and sales taxes on income earned, and income made up to and including
Closing Date.


10.           Exclusions.  All of the Assets used by the Seller in the conduct
of the Business by the Seller shall be included in the sale herein except any
assets agreed to between the parties which shall be set forth in a separate List
of Excluded Assets attached hereto as Exhibit B and made a part hereof.


11.           Purchaser to Assume Seller’s Liabilities. As the Purchase Price,
Purchaser shall assume, pay, discharge, and become liable in all respects for
any and all the debts, liabilities or obligations of whatever nature, whether
disclosed or undisclosed, attributable to the conduct of the Business, prior to
the closing.


12.           Warranties and Representations of Seller.  Seller hereby warrants
and represents the Purchaser as follows:


12.1           Seller has duly authorized and approved the execution and
delivery of this Agreement and the performance of the transactions provided for
herein. No other action is required in connection herewith. This Agreement
constitutes a legal, valid and binding obligation of Seller and is enforceable
against Seller in accordance with its terms.


12.2           Seller is not, and shall not on the Closing Date, be a party to
any contract or agreement relating to, having effect upon or restricting the
sale, assignment or transfer of the Assets.


12.3           No agent, broker, person or firm action on behalf of Seller or
any of its affiliates is, or will be, entitled to any commission, broker's or
finder's fees from any party, or from any affiliate of any party, in connection
with any of the transactions contemplated by this Agreement.


12.4           Seller is, and on the Closing Date shall be, in compliance with
all applicable laws, ordinances, rules and regulations of the City, County,
State and Federal Government all administrative instrumentalities relating to
the Assets and the use thereof by Purchaser.


12.5           No representation and warranty of Seller contained in this
Agreement (including, without limitation, the Schedules hereto), nor any other
statement, schedule, certificate or other document delivered or to be delivered
by Seller to Purchaser pursuant hereto or in connection with the transactions
contemplated by this Agreement, contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements made herein or therein, in the light of the
circumstances in which they were made, not misleading.
 
 
 
 

--------------------------------------------------------------------------------

 


13.           Warranties and Representations of Purchaser.  Purchaser hereby
warrants and represents the Seller as follows:


13.1           Purchaser has duly authorized and approved the execution and
delivery of this Agreement and the performance of the transactions provided for
herein. No other action is required in connection herewith. This Agreement
constitutes a legal, valid and binding obligation of Purchaser and is
enforceable against Purchaser in accordance with its terms.


13.2           No agent, broker, person or firm action on behalf of Purchaser or
any of his affiliates is, or will be, entitled to any commission, broker's or
finder's fees from any party, or from any affiliate of any party, in connection
with any of the transactions contemplated by this Agreement.


13.3           There are no suits, actions, claims, proceedings (including,
without limitation, arbitral and administrative proceedings) or governmental
investigations pending or, to the knowledge of Purchaser, threatened against or
contemplated against the Purchaser relating to or affecting, directly or
indirectly, the intended business of Purchaser that will utilize the Business or
the Assets. There are no such suits, actions, proceedings, claims or
investigations pending or, to the knowledge of Purchaser, threatened challenging
the validity or propriety of, or otherwise involving, this Agreement or the
transactions contemplated hereby.  There is no judgment, order, injunction,
decree or award issued by any court, arbitrator, governmental body or agency
thereof to which the Purchaser is a party and which would materially affect the
Business or the Assets acquired hereunder.


13.4  No representation and warranty of Purchaser contained in this Agreement
(including, without limitation, the Schedules hereto), nor any other statement,
schedule, certificate or other document delivered or to be delivered by
Purchaser to Seller pursuant hereto or in connection with the transactions
contemplated by this Agreement, contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements made herein or therein, in the light of the
circumstances in which they were made, not misleading.


13.5           Purchaser represents and warrants to, and covenants with, the
Seller that Purchaser is knowledgeable, sophisticated and experienced in making,
and is qualified to make, decisions with respect to the purchase of the Business
and the Assets hereunder.  Purchaser has requested, received, reviewed and
considered all information he deems relevant in making an informed decision to
acquire the Business and the Assets, and in connection with his decision to
acquire the Assets herein, has relied solely upon his own knowledge and
investigation of the Seller’s books and records related to the Business and the
Assets and the representations and warranties of Seller set forth herein.


13.6           The foregoing representations and warranties are made by
Purchaser with the knowledge and expectation that Seller is placing complete
reliance thereon in entering into, and performing its obligations under, this
Agreement, and the same shall not be affected in any respect whatsoever by any
investigation heretofore conducted by or on behalf of Purchaser, whether in
contemplation of this Agreement or otherwise.


14.           Survival of Representations and Warranties.


The representations, warranties and agreements of Seller and Purchaser as set
forth in this Agreement or in any Schedule attached hereto are made as of the
date of this Agreement and shall be true, correct and accurate on and as of the
Closing Date.




15.           Transfer of Licenses
 
 
15.1           The parties shall execute all documents required in connection
with the transfer of licenses, if any.
 
 
 
 

--------------------------------------------------------------------------------

 


15.2           Seller shall not be responsible for maintaining any applicable
licenses or paying any and all renewal fees and amounts due to renew the license
through Closing.  The Purchaser shall pay all the fees including those in
arrear, if any.


16.           Default; Remedies


16.1           If all conditions have been satisfied, Seller is ready, willing
and able to close under this Agreement, and Purchaser fails to close in
accordance with the terms of this Agreement, then Seller shall give Purchaser
notice of such default.  Purchaser shall have ten (10) business days from
receipt of Seller’s notice of default to close in accordance with this
Agreement.


16.2           If Purchaser is ready, willing and able to close under this
Agreement and if Seller fails to close in accordance with the terms of this
Agreement, then Purchaser shall give Seller notice of such default.  Seller
shall have ten (10) business days from receipt of Purchaser’s notice of default
to close in accordance with this Agreement.


16.2.1           If either party fails to close after such notice; then either
party may:


(a)  
Terminate this Agreement by written notice given to the other party:



(b)  
Elect by written notice given to the other party to proceed to Closing, in which
event the non-defaulting party may demand specific performance of this Agreement
by the other party, and, if necessary, file and prosecute an action therefore.



(c)  
In addition to or in lieu of an action for specific performance, to bring suit
for damages incurred by the non-defaulting party, including reasonable
attorney’s fees and third party costs incurred in connection with the defaulting
party performance under this Agreement.



17.           Fire and Other Casualties.  The Seller shall not bear any risk of
destruction, loss or damage to the Assets to be sold hereunder due to fire,
storm, or other casualty occurring prior to the Closing Date.


18.           Closing and Closing Date.  The closing shall take place at a
location that is mutually agreed upon by both parties.


19.           Survival of Terms and Conditions.  All of the terms and
conditions, warranties, covenants and representations of the respective parties
hereto shall survive the closing date and shall continue in full force and
effect thereafter.


20.           Assignment.  This Agreement may not be assigned by Seller and
shall be binding upon and be enforceable by the parties hereto and their
respective representatives.  Purchaser may assign this Agreement, or any rights
hereunder, to a limited liability company or companies or corporations formed by
Purchaser.  The principals to this contract mutually agree that it shall be
binding upon them, their heirs and personal representatives and that the
provisions hereof contemplate the execution and delivery of a Bill of Sale and
the terms hereof shall not be merged therein; that this contract contains the
full and entire agreement between the parties hereto and  neither they or their
agents shall be bound by any terms, conditions, statements, warranties or
representation, oral or written not herein contained.


21.           Entire Agreement.  This Agreement and the Schedules attached
hereto constitute the entire agreement of the parties hereto and may not be
modified except in writing of like kind by all parties hereto.


22.           Notice.  Any notice which may be given hereunder shall be deemed
to have been given if sent by Registered or Certified Mail, postage prepaid,
return receipt requested, as follows:
 
 
 
 

--------------------------------------------------------------------------------

 


If to Seller:
SmartPay, Express Inc.,
1315 Lawrence Avenue, East, Suite 520
                                                                Toronto Ontario,
Canada M3A3R3
Attn: Michael Donaghy


If to Purchaser:                     Liu Shi Neng,
No. 1 Hexi Four Alley, Henuangang Village, Beisha,
Nanhai District, Lishui Town, Foshan,
Guangdong Province, China.
 
 
23.           Miscellaneous.


23.1           Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of Nevada, excluding the State’s law of
Conflicts of Law.


23.2           No Partnership.  This Agreement is not, and shall not be
construed to be, a partnership between any party hereof.  No action of any party
hereto shall be binding upon any other party to this Agreement.  No party hereto
shall have the power or authority to act on any other party’s behalf, nor shall
any party have the power or authority to act as the other party’s agent.


23.3           Descriptive Headings.  The descriptive headings of the several
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.


23.4           Integration.  This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof, and supersede all prior
negotiations or agreements, whether written or oral.  This Agreement shall be
binding upon and inure to the benefit of the parties, their heirs, personal
representatives, successors, and assigns.


23.5           THE SELLER AND THE PURCHASER HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTEND PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


23.6           Waivers.  No course of dealing between any of the Seller and the
Purchaser, nor any failure to exercise, not any delay in exercising, any right,
power or privilege of the Purchaser hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power, or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.


23.7           Modification.  This Agreement may not be modified except in
writing signed by all parties hereto.  Any and all purported modifications not
in a signed writing shall be of no force or effect.


23.8           Rights Cumulative.  The rights and remedies provided herein, and
in all other agreements, instruments, and documents delivered pursuant to or in
connection with this Agreement, and by applicable law are cumulative and are in
addition to and not exclusive of any other rights or remedies provided by law.


23.9           Severability.  The provisions of this Agreement are
severable.  If any clause or provision hereof shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision or part thereof in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction or any other clause or provision in this Agreement in any
jurisdiction.
 
 
 
 

--------------------------------------------------------------------------------

 


23.10           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one document.


23.11           Holidays, etc.   Whenever the last day for the performance of
any act required by either Seller or purchaser under this Agreement shall fall
upon a Saturday, Sunday, or legal holiday the date for the performance of any
such act shall be extended to the next succeeding business day which is not a
Saturday, Sunday, or legal holiday.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]




 
 

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties have hereunto affixed their hands and seals the
day and year first above written.
 
 


 

 
SELLER:
     
SMARTPAY EXPRESS, INC.
     
By:_______________________________
 
Name:
 
Title:
         
PURCHASER:
     
__________________________________
 
Printed Name: Liu Shi Neng

 


















 
 

--------------------------------------------------------------------------------

 